DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 (and respective child claims 2-9 and 15-20), the prior art does not teach “…an input terminal for receiving an input signal; a reset terminal for receiving a reset signal; a first clock terminal for receiving a first clock signal; a second clock terminal for receiving a second clock signal; a control terminal for receiving a control signal; an output terminal for outputting an output signal; a node control circuit configured to set a potential at a first node under control of the input signal, the reset signal, and a potential at a second node, the node control circuit further configured to set the potential at the second node under control of the second clock signal and the potential at the first node; an output circuit configured to output the output signal at the output terminal under control of the first clock signal, the potential at the first node, the potential at the second node, and the reset signal, wherein the output circuit comprises a de-noising transistor comprising a gate connected to the second node, a drain connected to the output terminal, and a source; and a threshold voltage control circuit configured to set a potential at the source of the de-noising transistor under control of the control signal and the potential at the second node to achieve a balance between a gate voltage and a source voltage of the de-noising transistor during a time interval.”
Regarding claim 10 (and respective child claims 11-14), the prior art does not teach “…an input terminal for receiving an input signal, a reset terminal for receiving a reset signal, a first clock terminal for receiving a first clock signal, a second clock terminal for receiving a second clock signal, a control terminal for receiving a control signal, an output terminal for outputting an output signal, a node control circuit, an output circuit, and a threshold voltage control circuit, the method comprising: setting, by the node control circuit, a potential at a first node under control of the input signal, the reset signal, and a potential at a second node; setting, by the node control circuit, the potential at the second node under control of the second clock signal and the potential at the first node; outputting, by the output circuit, the output signal at the output terminal under control of the first clock signal, the potential at the first node, the potential at the second node, and the reset signal, wherein the output circuit comprises a de-noising transistor comprising a gate connected to the second node, a drain connected to the output terminal, and a source; and setting, by the threshold voltage control circuit, a potential at the source of the de-noising transistor under control of the control signal and the potential at the second node to achieve a balance between a gate voltage and a source voltage of the de-noising transistor during a time interval.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Zhang et. al. [2018/0122315], Huang [2018/0275804], Xiong et. al. [2019/0318796], Shang Guan [2020/0066201], Yuan et. al. [2020/0075113].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883.  The examiner can normally be reached on 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625